DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/20 has been entered.
 	Receipt is acknowledged of remarks and declaration under 1.132 filed 12/31/20. 
Claims are same as submitted dated 6/18/20, which is before the final rejection.
Status of claims
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/8/19.	
Claims 1-8, 10-12 and 14 are examined in the application and the generic claim 1 is examined to the extent that it reads on “palmitamidopropyl trimonium chloride “as the species drawn to amido-cationic surfactant and “dimethyl polysiloxane” as the species drawn to “silicones”.
In view of the amendment and remarks, rejection of claims 9-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are hereby withdrawn.

The following rejection is maintained. 
See in italics regarding molar ratio and mass ratio values.
Claim Rejections - 35 USC § 103
Claims 1-8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  the combination of  EP 2138156 (‘156) and US 2002/0159966 (‘966) .
EP 2138156 (‘156) is cited on IDS dated 1/28/19
Regarding claims 9-12 examiner is relying on US ‘966 for isopropyl palmitate
 See translated text of EP document which is of record in the final rejection.
 Examiner is relying on Table 1 at page 4 for EP document. See below for table 1.

    PNG
    media_image1.png
    335
    592
    media_image1.png
    Greyscale



Palmitamidopropyl trimonium chloride drawn to the elected species is in Table 1 and this is drawn to claimed ingredient (A). The amount is 3.32% (claims 1-2). Moles of A is (3.32/391.1=0.0085). Cetearyl alcohol reads on claimed fatty alcohol under (B) and the amount is 5.80 (claim 3). Moles of B is (5.80/512.9=0.011). Molar ratio of B/A is (0.011/0.0085=1.30 Cetearyl alcohol is a mixture of cetyl alcohol and stearyl alcohol wherein “n “is 14-16 and the total carbon atoms are 18 carbon atoms. Cetostearyl alcohol is same as Cetearyl alcohol, the total number of carbon atoms are 18, and this meets claimed fatty alcohol having 18 carbon atoms. Dimethicone is also known as dimethyl polysiloxane and this reads on claimed ingredient C and the amount is 1% (claims 1, 4). Mass Ratio of C/A is (1/3.32= 0.3012) and it is less than 1 claimed. Citric acid reads on claimed organic acid and it is having fewer than 8 carbon atoms and the amount is 0.15 (claims 7-8).

US‘966 teaches hair cosmetic composition, at ¶ [0041] teaches fatty alcohols, and teaches the fatty alcohols can bed cetanol (cetearyl alcohol) or cetyl alcohol or stearyl alcohol. All these fatty alcohols are functional equivalents. Example 2-3 teaches liquid oil which is isopropyl palmitate (ester oils) and the amount is 1% or 2% (claims 1, 11-12 and 14) and examples 2-3 also teaches claimed fatty alcohols, which is cetanol and the amount is 2.1% and 3% (claims 1 and 3) and examples 2-3 also teaches propylene glycol, drawn to ingredient D of claim 5 and the amount is 3.5 % and 2 % (claims 5-6).
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to the composition of EP ‘156 in table 1 by adding ingredients of example 2 or example 3 of US ‘966 with the reasonable expectation of success that the modified compositions exhibit good flexibility, and smoothness to the hair and the hair treated with example 3 of US ‘966  added to compostion of EP exhibits excellent smoothness without greasiness. This is a prima facie case of obviousness.
Response to Arguments
Applicant's arguments filed 12/31/20 have been fully considered but they are not persuasive. 
The results argued by applicants in table 1are shown below.

    PNG
    media_image2.png
    516
    646
    media_image2.png
    Greyscale


		

In the final rejection examiner raised the following arguments. 
The value with respect to smoothness of the hair after drying drawn to claimed invention is “4.7”, whereas comparative examples exhibited values 4.3. This value is close to 4.7 and it is not superior.
Applicants argue that the difference between the two values is nearly 10% and this is clearly significant and superior. In response to the above argument, this is not superior or significant.
Applicants attention is drawn to rapid drying properties and example 5 and 16 have same value. Applicants argue that it is not necessary to show superiority in every property. In response if the difference regarding A) is significant then “results being same with respect to claimed invention and comparative invention having the same value  for rapid drying properties is also significant and the results cannot rebut prima facie case of obviousness.

Regarding “smoothness in application” it appears that example 5 drawn to EP (comparative) pointed out by applicants showed better results. Applicants argue that it is not necessary to show superiority in every property. In response if the difference regarding A) is significant then “results being better with respect to claimed invention and comparative invention having better value  for smoothness in application is also significant and the results cannot rebut prima facie case of obviousness.

Applicants’ argue that applicants have shown unexpected property in one of the spectrum of common properties and applicants have met their burden,
In response, the comparative invention also has superior property than the claimed invention and when one considers all the results the claims are prima facie obvious over the combination of references. 

In response the declaration is unpersuasive. See below for the reasons.

Response to Amendment
The declaration under 37 CFR 1.132 filed 12/31/20 is insufficient to overcome the rejection of claims 1-8, 10-12 and 14 based upon the combination of  EP 2138156 (‘156) and US 2002/0159966 (‘966)  as set forth in the last Office action because:  
The results argued by declarant (under 10) that the claimed invention provides at least a substantial improvement in the smoothness of hair after drying is expected property. See below for the results drawn to declaration.

    PNG
    media_image3.png
    509
    457
    media_image3.png
    Greyscale


In the declaration example 9 is drawn to claimed invention having oil, which is “isopropyl palmitate”. In the above declaration,
Ease of separating hair is not superior. Both values are very close.
Rapid drying of properties, results are very close.
Regarding smoothness of application and smoothness of hair after drying due to presence of “isopropyl palmitate “, this is expected property.
 



US ‘966 (relied for isopropyl myristate (oil component) and propylene glycol) 
See example 3 drawn to US ‘966.


    PNG
    media_image4.png
    407
    815
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    538
    813
    media_image5.png
    Greyscale

The above example teaches claimed, cetanol (fatty alcohol having 18 carbon atoms, ingredient C) and propylene glycol (ingredient D) and isopropyl myristate (ingredient F). The above example explicitly teaches that hair treated with the above rinse was excellent in smoothness without greasiness. Therefore smoothness argued by declarant regarding oil (isopropyl myristate) is expected property. See Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372 (Fed. Cir. 2007).
Therefore declaration is ineffective.

Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619